DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II ["A drill bit assembly with no lubricant passage, but with a spring biased pin member and a radially expanding detent, as shown in figs 6-9"] in the reply filed on 9/8/2022 is acknowledged.
Applicant states that Species II "encompasses claims 1-4 and 8-22". The examiner is respectfully obliged to note that claim 8 recites inter alia "a slip ring", which is the embodiment of Species I ["A drill bit assembly with a lubricant passage and split ring retaining arrangement, as shown in figs 1-5"]. Claims 9 & 10 depend from claim 8.
Claims 5-10 are withdrawn as being drawn to a non-elected species. Claims 1-4 & 11-22 are examined on their merits below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 127 (¶ 56 of the pre-grant publication, US 2022/0025712) and 130 (ibid).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  The phrase "the pin member comprises: and a head portion.." appears to be a typo of "the pin member comprises: a head portion…"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 13 recites "a hollow passage for receiving a spring loaded pin…" The examiner holds this to be indefinite because "for receiving" is a recitation of intended use that does not clearly require the following structure, thus making it unclear if the "spring loaded pin" is actually a structural requirement of the claim or if only a "hollow passage" which is capable of receiving such a pin is required. The broadest reasonable interpretation is that the "spring loaded pin" is intended use. However the dependent claims recite numerous features of this pin as though it were positively required.
The examiner suggests the phrase be amended to read "a hollow passage receiving a spring loaded pin" as this clearly recites the following feature. Claims 14-18 depend from claim 13.

Claim 14 is further indefinite for the phrase "the pin member is biased by a spring member for movement towards the first end…" Assuming arguendo that "spring loaded pin" is a positively required feature of parent claim 13 (see the 112(b) rejection above), claim 14 already requires "a spring loaded pin" thus apparently already requiring a spring. This makes it unclear how or if the newly recited "spring member" further limits the claim. The examiner suggests that the phrase be amended to read "the spring loaded pin is biased towards the first end…" Claim 15 depend from claim 14.

Claim 17 is further indefinite as similarly described for claim 14. It is unclear how or if the "resilient member" differs from the "spring" in the "spring loaded pin" already recited in parent claim 18. Further, the phrase "said hollow cavity" lacks proper antecedent basis. Parent claim 13 recites "a hollow passage". Consistent nomenclature should be used through any give claim set. Finally, the phrase "in bet said hollow" appears to be a typo, presumably of "in between said hollow"
Claim 18 depends from claim 17.

Claim 18 also recites "said resilient bias" which is indefinite as similarly described for claim 17 above, as well as because "resilient bias" lacks proper antecedent basis earlier in the claims.

Claim 19 is indefinite for several reasons. First, it depends directly from claim 1 but recites several features that are recited in later dependent claims: "the hollow cavity", "the pin member", and "the resilient bias of the resilient member". These lack of proper antecedent basis in parent claim 1. Assuming arguendo that the claim should depend from claim 17, the examiner also respectfully notes that the 112(b) issues described for claims 17 & 18 similarly apply to claim 19. Claim 20 depends from claim 19.

Claim 20 recites "the pin member", "the pin body", "said detent assembly", "said detent", and "the detent groove", all of which lack antecedent basis in parent claims 1 & 19. The examiner also notes that a "pin" & "pin body portion" (Claim 20 only recites "pin body". Consistent nomenclature should be used) are first recited in claim 16; the "detent" and "detent groove" are first recited in claim 12; and claim 20 depends from neither, nor does claim 16 depend from claim 12. In other words, the antecedent basis for the limitations of claim 20 are spread out between three claims, two of which do not depend from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-13, 21, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,083,415 (Kita). Overlapping 102 rejections are presented because multiple references anticipate the broadly worded independent claims but anticipate a different set of dependent claims.

Independent claim 1. Kita discloses a drill bit assembly (fig 3) for drilling a hole through earth (abstract), the drill bit comprising:
a bit body ("body 12" - fig 3) extending between a first end (upper end of 12 as viewed in fig 3) and a second end (lower end of 12) along a longitudinal axis of the bit body (fig 4) with a connecting arrangement positioned at the first end of the bit body (fig 1) for coupling the bit body to a rotating shaft (intended use; "motor 10 is rotatable for rotating the bit" - col 2:31-36) for providing rotational torque to the bit body (ibid);
a cutting head ("working portion 18" / "cap 18") including a leading tip portion (button inserts 28) for cutting into earth and a trailing receiving portion ("skirt portion 26") for receiving the second end of the bit body (fig 3) in an internal cavity defined by the receiving portion (fig 3) to allow the cutting head to be removably coupled to the second end of the bit body (title; col 3:16-19);
a retaining arrangement to retain the second end of the bit body in the receiving portion of the cutting head ("balls 34" and "screw 36").

Claim 2. A drill bit assembly in accordance with claim 1 wherein the bit body comprises a stop member ("radial flange 22") positioned along an outer wall of the bit body (fig 3) to limit axial movement of the receiving portion of the cutting head towards the first end of the bit body (ibid).

Claim 3. A drill bit assembly in accordance with claim 1 wherein the connecting arrangement comprises one or more helical threads provided along an outer wall portion at or adjacent the first end of the bit body to couple the bit body to a rotating shaft for providing rotational torque to the bit body ("body 12… threaded into the lower end of motor 10" - fig 2 & col 2:25-30).

Claim 11. A drill bit assembly in accordance with claim 1 wherein the retaining arrangement comprises a detent assembly ("groove 30", "radial bores 32", "balls 34", & "screw 36") for detachably interlocking the cutting head and the bit body (title; col 3:16-19).

Claim 12. A drill bit assembly in accordance with claim 11 wherein the detent assembly comprises:
a detent groove ("radial bore 32" - fig 3; the nomenclature of "groove" is not interpreted as requiring a different structure than a "bore" as currently recited) positioned along an inner wall of the receiving portion ("bore 32" is defined in 26 and extends into the inner wall thereof: fig 3) that defines the internal cavity for receiving the second end of the bit body (fig 3);
a detent provided at or adjacent the second end of the bit body along an outer wall of the bit body ("balls 34");
wherein axial movement of the receiving portion of the cutting head towards the first end of the bit body results in engagement and retention of the detent within the detent groove (Axial movement brings 30 & 32 into alignment, thus securing the body and head together: fig 3).

Claim 13. A drill bit assembly in accordance with claim 1 wherein the bit body comprises a hollow passage (an interior, axially extending passage is clearly shown in fig 3 but not individually numbered) for receiving a spring loaded pin member that forms part of the retaining arrangement (As discussed in the 112(b) rejections above, the broadest reasonable interpretation of this phrasing is that "a spring loaded pin member" is intended use and all that is required is a bore capable of receiving one. It is possible to put a spring loaded pin member in the inner bore of the bit, which is commensurate with the claim language. Amendments which positively require the spring loaded pin, as discussed in the 112(b) rejections above, would be sufficient to obviate this broader interpretation).

Claim 21. A drill bit assembly in accordance with claim 1 wherein the cutting head is movably mounted relative to the bit body (Removal of screws 36 will release the engagement between 30 & 34, and allow the head to move relative to the body. The claim does not require that the cutting head is movably mounted while the detent assembly is engaged to interlock the cutting head with the body, for example).

Claim 22. A drill bit assembly in accordance with claim 1 wherein the cutting head is rotatably mounted relative to the bit body (Removal of screws 36 will release the engagement between 30 & 34, and allow the head 18 to rotate relative to the body 12. The claim does not require that the cutting head is rotatably mounted while the detent assembly is engaged to interlock the cutting head with the body, for example).


Claims 1, 4, & 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0118298 (Millar). Overlapping 102 rejections are presented because multiple references anticipate the broadly worded independent claims but anticipate a different set of dependent claims.

Independent claim 1. Millar discloses a drill bit assembly (fig 1) for drilling a hole through earth (abstract), the drill bit comprising:
a bit body ("closure element 10" - fig 1) extending between a first end (upper end of 14, which is part of 10, as viewed in fig 1) and a second end (lower end of 12, which is part of 10, as viewed in fig 1) along a longitudinal axis of the bit body (fig 1) with a connecting arrangement positioned at the first end of the bit body (23a) for coupling the bit body to a rotating shaft (Intended use. 23a is indirectly connected to 3 via the intervening elements - which is rotated: ¶ 42. Further, 23a is directed connected to "auxiliary tool 50" which rotates element 10 via "camming rim 44": ¶ 75) for providing rotational torque to the bit body (last sentence of ¶ 42 & ¶ 75);
a cutting head (Element 6, fig 1. This element is called a "bit body", but this is a matter of nomenclature only. The element meets the structural requirements of the claim as follows) including a leading tip portion (defined by "cutters 18 at the front end of the bit body 6" - ¶ 42) for cutting into earth ("cutters 18") and a trailing receiving portion (rearward portion that defines the internal bore 20 of 6) for receiving the second end of the bit body (fig 1) in an internal cavity ("bore 20") defined by the receiving portion (ibid) to allow the cutting head to be removably coupled to the second end of the bit body (fig 7);
a retaining arrangement to retain the second end of the bit body in the receiving portion of the cutting head ("locking balls 35", "annular recess 36", and the related actuation structure related thereto).

Claim 4. A drill bit assembly in accordance with claim 1, wherein the tip portion (defined by "cutters 18 at the front end of the bit body 6" - ¶ 42) of the cutting head (Element 6, fig 1) comprises a polycrystalline diamond compact material ("cutting elements 16 and 18 can be polycrystalline diamond cutters" - ¶ 42).

Claim 11. A drill bit assembly in accordance with claim 1 wherein the retaining arrangement comprises a detent assembly ("recesses 34", "locking balls 35", "groove 36", "inner sleeve 25", "spring 30") for detachably interlocking the cutting head and the bit body (transition between figs 5-7).

Claim 12. A drill bit assembly in accordance with claim 11 wherein the detent assembly comprises:
a detent groove ("groove 36" - also called "recess 36") positioned along an inner wall of the receiving portion ("the annular recess 36 arranged in the bit body 6" - ¶ 46) that defines the internal cavity for receiving the second end of the bit body (fig 6);
a detent provided at or adjacent the second end of the bit body along an outer wall of the bit body ("locking balls 35");
wherein axial movement of the receiving portion of the cutting head towards the first end of the bit body (reverse of the transition between figs 6 & 7: "When starting from the situation depicted in FIG. 7…" - ¶s 74-76) results in engagement and retention of the detent within the detent groove ("At this stage the bit body and closure element are interconnected again" - ¶ 76).

Claim 13. A drill bit assembly in accordance with claim 1 wherein the bit body ("closure element 10") comprises a hollow passage ("longitudinal passageway 8" - clearly shown in fig 1) for receiving a spring loaded pin member that forms part of the retaining arrangement (Applying the narrower interpretation that this is a positive recitation rather than intended use, "passageway 8" has "inner sleeve 25" biased by "spring 30" within it).

Claim 14. A drill bit assembly in accordance with claim 13 wherein the pin member ("inner sleeve 25") is biased by a spring member ("spring 30") for movement towards the first end of the bit body (" The inner sleeve 25 is provided with an annular rim 26, which is biased in upstream direction against an inward shoulder 28 of the outer sleeve 23. The biasing force is exerted by a partly compressed helical spring 30, which pushes the inner sleeve 25 away from the insert section 12" - ¶ 44).

Claim 15. A drill bit assembly in accordance with claim 14 further comprising a cap member ("inward shoulder 28 of the outer sleeve 23" - ¶ 44. This can reasonably be drawn to the present "cap member" because it meets the requirements of the claim and the word "cap" does not by itself convey any structure that excludes this interpretation. Inward shoulder 28 narrows the flowpath and mates with the inner sleeve 25 within it) to retain the pin member within the hollow passage of the bit body and limit movement of the pin member in a direction towards the first end of the bit body ("The inner sleeve 25 is provided with an annular rim 26, which is biased in upstream direction against an inward shoulder 28 of the outer sleeve 23" - ¶ 44).
	The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.

Claim 16. A drill bit assembly in accordance with claim 13 wherein the pin member ("inner sleeve 25") comprises:
and [sic]
a head portion (upper end of 25 as viewed in fig 1) adapted to be positioned adjacent the first end of the bit body (fig 1);
a tail portion (lower end of 25 as viewed in fig 1) adapted to be positioned adjacent the second end of the bit body (figs 1, 6 & 7);
a pin body portion extending between the head and tail portions of the pin member (sleeve 25 has a body between its ends).

Claim 17. A drill bit assembly in accordance with claim 16 wherein the tail portion (lower end of 25 as viewed in fig 1) is narrower than the pin body portion (shown by "annular rim 26" - fig 1; " At its lower end the inner sleeve 25 is provided with an annular recess 32 which is arranged to embrace the upper part of spring 30" - ¶ 44) to accommodate a resilient member in bet said hollow cavity ("The inner sleeve 25 is provided with an annular rim 26, which is biased in upstream direction against an inward shoulder 28 of the outer sleeve 23. The biasing force is exerted by a partly compressed helical spring 30…" - ¶ 44).

Claim 18. A drill bit assembly in accordance with claim 17 wherein the resilient member urges against a shoulder of the pin body portion to apply said resilient bias on the pin member ("The inner sleeve 25 is provided with an annular rim 26, which is biased in upstream direction against an inward shoulder 28 of the outer sleeve 23. The biasing force is exerted by a partly compressed helical spring 30…" - ¶ 44).

Claim 19. A drill bit assembly in accordance with claim 1 wherein the hollow cavity ("longitudinal passageway 8") of the bit body ("closure element 10" - fig 1) comprises a narrower throat portion extending towards the second end (the interior passage of 10 is clearly shown as narrowing where elements 12 & 14 meet at the lower end of spring 30: fig 1) and wherein axial movement of the pin member towards the second end of the bit body (transition between figs 5-7) by application of force against the resilient bias of the resilient member (ibid; spring 30 is shown compressing) results in the cutting head being uncoupled from the bit body by releasing the retaining arrangement (transition between figs 5-7).

Claim 20. A drill bit assembly in accordance with claim 19 wherein the pin member ("inner sleeve 25") comprises a notch positioned on the pin body ("annular recess 37") such that during use, the axial movement of the pin member towards the second end of the bit body (transition between figs 5-7) results in the notch being axially displaced (ibid) and becoming positioned adjacent said detent (fig 6; "downstream motion of the inner piston causes the inner sleeve to be pushed against the force of the spring 30, until the locking balls 35 register with the recesses 37" - ¶ 70) assembly thereby allowing said detent to be received into the notch and be released from the detent groove of the cutting body (transition between figs 5-7).

Claim 21. A drill bit assembly in accordance with claim 1 wherein the cutting head is movably mounted relative to the bit body (transition between figs 5-7).

Claim 22. A drill bit assembly in accordance with claim 1 wherein the cutting head is rotatably mounted relative to the bit body ("The key 90 interacts with the downstream camming rim 44 (which is only shown in FIG. 1 for the sake of clarity) so as to bring the closure element 10 with attached auxiliary tool 50 into a predetermined angular orientation with respect to the bit body 6." - ¶ 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,083,415 (Kita) in view of US 2006/0180354 (Belnap).
Claim 4. Kita discloses all the limitations of the parent claim, but discloses that the tip portion of the cutting head are comprised of "cemented hard metal carbide such as tungsten carbide" (col 2:43-45) rather than a polycrystalline diamond compact (PDC) material.
However polycrystalline diamond material is exceedingly well known to use for cutting elements in the art in all manner of drill bits. Belnap teaches "[p]olycrystalline diamond ("PCD") enhanced inserts and tungsten carbide inserts are two commonly used cutting elements for roller cone rock bits, hammer bits, and drag bits" (¶ 8; claim 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the polycrystalline diamond compact material taught by Belnap on the bit taught by Kita. Belnap teaches that this is a known an obvious variation of tungsten carbide (¶ 8), which is the same material taught by the older reference of Kita (col 2:43-45), as well as known to be used on every type of bit, including the type of bit taught by Kita (Kita: impact / hammer bit: abstract; Belnap: ¶ 8). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 11-14, 16, 17, & 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2 of co-pending Application No. 16/881,527 ("reference application"; Notice of Allowance mailed 9/12/2022, but still pending). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only broader than the co-pending claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present claim 1 is only broader than claim 1 of the reference application with the only differences from the present claims being inherent features. The present claim recites "a bit body extending between a first end and a second end along a longitudinal axis of the bit body" which is not found in the co-pending claim 1. However, the co-pending claims recite "a bit body defining a central bore…" Any real-world bit body inherently has ends with an axis between them.
The present claim also recites "a connecting arrangement positioned at the first end of the bit body for coupling the bit body to a rotating shaft…" As discussed above, the connection to a rotating shaft is intended use, not a structural requirement. Further, a "bit body" (which inherently has ends) is also inherently capable of being attached to a rotating shaft, such as by welding, adhesives, tape, or any of the numerous well known mechanisms for joining two things. This limitation does not require threads, as shown by present dependent claim 3.
The present claim recites a generic "retaining arrangement" which is only broader than the specific retaining arrangement recited in the co-pending claim.

Present claim 4 is identical to co-pending claim 2.

Present claim 11 recites generic "a detent assembly" that is only broader than the specific detent assembly recited in co-pending claim 1.

Present claim 12 recites "a detent groove positioned along an inner wall of the receiving portion" (co-pending claim 1: "trailing receiving portion further comprises an inner groove provided along an inner wall thereof configured to receive a portion of a split ring or detent") and "a detent" ("detent" in co-pending claim 1) which engages the detent groove upon aligning movement of the receiving portion relative to the bit body (last three clauses of co-pending claim 1).

Present claim 13 recites "the bit body comprises a hollow passage" (co-pending claim 1: "a bit body defining a central bore") "for receiving a spring loaded pin member (co-pending claim 1: "a pin member that is receivable within the central bore… a resilient member that is positionable about the head portion of the pin member…").

Present claim 14 recites "the pin member is biased by a spring member for movement toward the first end of the bit body" (co-pending claim 1: "a resilient member… about the head portion of the pin member"… "the pin body portion is translatable to compress the resilient member…").

Present claim 16 recites that the pin member has two ends and a body extending between them. Co-pending claim 1 recites "a pin body portion and a head portion…" and the other end of the pin is inherent.

Present claim 17 recites "the tail portion is narrower than the pin body portion to accommodate a resilient member…". Co-pending claim 1 recites "a head portion having a smaller diameter than the pin body portion… [and] a resilient member that is positionable about the head portion of the pin member". The difference between a "head portion" and a "tail portion" is a matter of nomenclature only.

Present claim 21 is encompassed by the final clause of co-pending claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676